Exhibit (a)(1)(B) The Exchange Program and withdrawal rights expire at 5:00p.m., PDT, on September 25, 2009 unless the Exchange Program is extended. INSTRUCTIONS TO ELECTION FORMAND INFORMATION SHEET 1.DEFINED TERMS.All terms used in this Election Formand the subsequent Information Sheet but not defined have the meaning given them in the Offer to Exchange, dated August 24, 2009. References in this Election Formto “Company,” “Strasbaugh,” “we,” “us,” “our,” and “ours” mean Strasbaugh and its subsidiary. 2.EXPIRATION DATE.The Exchange Program and any rights to tender or to withdraw a tender of eligible option grants expire at 5:00p.m., PDT, on September 25, 2009, unless the Exchange Program is extended. 3.DELIVERY OF ELECTION FORM. If you intend to tender an eligible option grant or multiple eligible option grants under the Exchange Program, a signed copy of this Election Form, together with a properly completed and signed Information Sheet, must be received by us before 5:00 p.m., PDT, September 25 , 2009 (or such later date as may apply if the Exchange Program is extended). Your Election Formand Information Sheet will be effective only upon receipt by us. We will accept delivery of the signed Election Formand Information Sheet only by one of the methods of delivery described above. The method of delivery is at your own option and risk. You are responsible for making sure that the Election Formand Information Sheet are delivered to the person indicated above. You must allow for delivery time based on the method of delivery that you choose to ensure that we receive your Election Formand Information Sheet on time. You are not required to tender any eligible option grant. For each eligible option grant you choose to tender for exchange, you must tender that entire option grant for the amount of its unexercised portion. On the Information Sheet, please check the box (either “ACCEPT” or “DECLINE”) and initial corresponding to your eligible option grant, indicating the action you wish to take. You do not need to return your stock option agreement relating to each tendered eligible option grant, as it will be automatically cancelled if we accept your eligible option grant for exchange. 4.WITHDRAWAL OF ELECTION.Tenders of eligible option grants made under the Exchange Program may be withdrawn at any time before 5:00 p.m., PDT, on September 25, 2009, unless we extend the expiration date, in which case withdrawals must be received before such later expiration date and time. To withdraw a tendered eligible option grant, you must request a replacement Election Formand Information Sheet a properly completed and signed replacement Election Formand Information Sheet in the manner described in Instruction (3)above. Withdrawals may not be rescinded and any eligible option grant withdrawn will not be considered to be properly tendered, unless the withdrawn eligible option grant is properly re-tendered before the expiration date by following the procedures described in Instruction 3 above. 5.SIGNATURES.Please sign and date the Election Form, and confirm your social security number or other tax identification number. Except as described in the following sentence, this Election Formmust be signed by the holder of the eligible option grant to be tendered exactly as such holder’s name appears on the eligible option grant option agreement. If the signature is by an attorney-in-fact or another person acting in a fiduciary or representative capacity, the signer’s full title and proper evidence of the authority of such person to act in such capacity must be identified on this Election Form. -1- 6.REQUESTS FOR ASSISTANCE OR ADDITIONAL COPIES.Any questions or requests for assistance regarding the exchange offer (including requests for additional or hard copies of the exchange offer or this Election Form) should be directed to Richard Nance by telephone at(805) 541-6424. 7.IRREGULARITIES.We will determine all questions as to the number of shares subject to eligible option grants tendered and the validity, form, eligibility (including time of receipt) and acceptance of any tender of eligible option grants. Subject to any order or decision by a court or arbitrator of competent jurisdiction, our determination of these matters will be final and binding on all parties. We may reject any or all tenders of eligible option grants that we determine are not in appropriate form or that we determine are unlawful to accept. We may waive any defect or irregularity in any tender with respect to any particular eligible option grant before the expiration of the Exchange Program. No eligible option grant will be accepted for exchange until the holder of the eligible option grant exchanging the eligible option grant has cured all defects or irregularities to our satisfaction, or they have been waived by us, prior to the expiration date. Neither we nor any other person is obligated to give notice of any defects or irregularities involved in the exchange of any eligible option grant. 8.CONDITIONAL OR CONTINGENT OFFERS.We will not accept any alternative, conditional or contingent tenders. 9. IMPORTANT TAX INFORMATION.You should refer to the Offer to Exchange, which contains important tax information.
